This Cause coming on to be heard upon Bill and Answer in the Presence of Counsel on both Sides the Substance of the Complainant’s Bill was fully opened by Mr. Rutledge on their Behalf and the Defendant’s Answer by Mr. Pinckney,  whereupon and upon debating the Matter and hearing and duly considering what was alledged on both Sides the Court doth order and decree and it is hereby Ordered and decreed that it be referred to the Master of this Court in the Presence of the Sollicitors on both Sides to take state and settle the Defendants Executors of the said Susannah Mary Brunet their Accounts of their Administration to be closed to the Time of taking the said Account and that the said Defendants be charged therein with such Interest as they have made or received —That the Master do also report the Value and Income of the said Testatrix’s Estate and what will be a sufficient annual Sum for the future Maintenance of the Complainants, and what a reasonable Compensation for their Maintenance hitherto by the said Mary Esther Hodgson. And that the said Defendants do put out to Interest on Security to be approved by the Master in Trust for the Complainants the Ballance of Mony then remaining in their Hands as Executors aforesaid after deducting thereout the Costs of this Suit. And so much as may be allowed by this Court on the said Report for part Maintenance. And that the said Defendants do pay the annual future Maintenance to be allowed by the Court on the said Report to the said Mary Esther Hodgson.
John Troup Register in Chancery